The defendant in this case was charged by an information filed in the superior court of the county of Alameda with the crime of grand larceny. He was tried, convicted, and sentenced to three years' imprisonment in the state prison, and now appeals from the judgment and an order denying his motion for a new trial.
The only point presented in support of the appeal involves the sufficiency of the evidence to warrant the verdict and support the judgment; and in that behalf it is insisted (1) that there is a variance between the allegations as to the ownership of the subject matter of the larceny and the proof proffered in their support; and (2) that the verdict was had and rests solely upon the uncorroborated testimony of an accomplice.
A thorough examination of the record has satisfied us that there is no merit in either phase of the point above stated, and that the evidence upon the whole case amply supports the verdict and judgment.
The judgment and order denying the defendant a new trial are affirmed.
A petition to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on January 11, 1917, attention being directed to the opinion in Burke v. Maze, 10 Cal.App. 206-211, [101 P. 438, 440.]